Citation Nr: 0103062	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-08 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.  The 
appellant, the surviving spouse of a veteran who had active 
service from November 1966 to November 1968, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  

In April 1998 the Board entered final decisions with respect 
to the issues of an increased evaluation for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits and 
an earlier effective date for the award of accrued benefits.  
As such, neither of these issues remains for appellate 
consideration.  The Board remanded the issue of entitlement 
to DIC benefits to the RO for additional development, and the 
case was subsequently returned to the Board for appellate 
review.  

Also in the BVA's April 1998 decision, the Board referred the 
issues of clear and unmistakable error in rating decisions 
dated in March 1987 and February 1990 to the RO for 
appropriate action.  The RO informed the appellant and her 
representative that the February 1990 rating decision had 
been subsumed in the Board's decision dated in August 1992 
and that the RO had no authority to review that rating 
decision.  See 38 C.F.R. § 20.1104 (2000).  The RO informed 
the appellant and her representative of her right to file a 
Motion for Reconsideration of the BVA decision pursuant to 
38 C.F.R. §§ 20.1000-1001.  In addition, the Board informed 
the appellant and her representative that a statute enacted 
by Congress now permitted challenges to Board decisions on 
the grounds of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2000).  However, the record now 
before the Board does not contain a Motion for 
Reconsideration or request for revision of the Board decision 
based on clear and unmistakable error.  As such, these 
matters are not prepared for appellate review and will not be 
addressed in this decision.  

A BVA decision dated August 5, 1999, denied the appellant's 
claim for DIC benefits.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2000 the parties filed 
a Joint Motion to Vacate and Remand the Board of Veterans' 
Appeals Decision and for a Stay of Further Proceedings (Joint 
Motion), and later in February 2000 the Court vacated the 
Board's decision and returned the case to the Board for 
proceedings consistent with the Court's order.  

In July 2000 the Board referred this case for review by a 
medical expert in the field of psychiatry not associated with 
the VA.  A report from that expert physician dated in 
August 2000 was received, a copy of which was provided to the 
appellant's representative in October 2000.  No additional 
evidence or argument was provided by the appellant's 
representative.  

Given the Board's decision in this case, as set forth below, 
the record now raises the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1311(a)(2).  See Hix v. Gober, 
225 F.3d 1377 (Fed. Cir. 2000).  However, this matter has not 
been addressed by the RO, and accordingly, this matter is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's death certificate showed he died in 
June 1995 at the age of 47 as the result of a drug overdose.  

3.  At the time of the veteran's death, service connection 
had been established for PTSD, evaluated as 100 percent 
disabling for a period of two years prior to the veteran's 
death.  

4.  The drug overdose which caused the veteran's death was 
due to a substance abuse disorder which was causally or 
etiologically related to the veteran's service-connected 
PTSD.  

5.  A disability of service origin is shown to have caused 
the veteran's death.  

6.  The veteran was not continuously rated totally disabled 
by reason of a service-connected disability for a period of 
10 years or more immediately preceding his death, or from 
five years from the date of his discharge from service.  


CONCLUSION OF LAW

The requirements for payment of DIC benefits have been met.  
38 U.S.C.A. §§ 1310, 1318, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.22, 3.12 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.5(a) (2000).  A service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The death of a veteran will be 
considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singularly or jointly with some other 
condition, was immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b); See 
also 38 C.F.R. § 3.310(a) ("disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected").  A contributory cause of death 
is one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  

In addition, in claims involving alcohol or drug abuse, 
38 U.S.C.A. § 1110, "by its terms, prohibits only the payment 
of 'compensation' for disability due to alcohol and drug 
abuse; it does not bar an award of service connection."  
Barella v. West, 11 Vet. App. 280, 283 (1998).  Further, the 
VA General Counsel has held that the law does not preclude 
service connection under 38 C.F.R. § 3.310(a) of a substance 
abuse disability that is proximately due to or the result of 
a service-connected disease or injury, but the disability 
compensation cannot be paid for such a disability.  However, 
the General Counsel also held that as DIC was a benefit 
distinct from disability compensation, it was not affected by 
the laws prohibition on payment of disability compensation 
for substance abuse disability and that the VA may award DIC 
to a veteran's surviving spouse based on a veteran's death 
from a substance abuse disability secondary to a service-
connected disability.  See VAOPGCPREC 7-99 (June 9, 1999).  

Even if a service-connected disability did not cause or 
contribute to a veteran's death, a surviving spouse may be 
entitled to receive DIC benefits as if the veteran's death 
was service connected when the veteran meets the requirements 
set forth in 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.322.  Under 
38 U.S.C.A. § 1318, payment of DIC is provided as if the 
cause of the veteran's death were service-connected where the 
veteran has died under the following conditions:  

[Not] as a result of the veteran's own 
willful misconduct, and who was in 
receipt of or entitled to receive (or but 
for the receipt of retired or retirement 
pay was entitled to receive) compensation 
at the time of death for service-
connected disability that either-

(1) was continuously rated 
totally disabled for a period 
of 10 or more years immediately 
preceding death; or 

(2) if so rated for a lesser 
period, was so rated 
continuously for a period of 
not less than five years from 
the date of such veteran's 
discharge or release from 
active duty.  

38 U.S.C.A. § 1318(b).  Hence, DIC may be awarded on four 
separate bases, each of which requires particular evidence: a 
regular service-connected death basis under 38 U.S.C.A. 
§ 1310, and three bases under § 1318:  (1) the veteran was 
continuously rated totally disabled for 10 or more years 
preceding death; (2) the veteran was continuously rated 
totally disabled for five or more years immediately preceding 
death if also so rated at the date of discharge; or (3) that 
the veteran would have been entitled to receive the 
100 percent compensation referred to in (1) or (2), above, at 
the time of the death, but was not receiving it for some 
reason.  See Green v. Brown, 10 Vet. App. 111, 115 (1997); 
see also Marso v. West, 13 Vet. App. 260 (1999); c.f. 
38 C.F.R. § 3.22 (2000).  

In this case, the appellant essentially contends that the 
veteran's death was caused by his PTSD symptomatology.  It is 
asserted that the veteran self-medicated his PTSD with 
narcotics on a fairly consistent basis and that in 
conjunction with this a drug overdose caused his death.  It 
is maintained that had he not been suffering from PTSD the 
veteran would not have used drugs and that he would not have 
died from a drug overdose.  It is also contended that the 
veteran was totally disabled due to his PTSD symptomatology 
for a period of time in excess of 10 years prior to his 
death.  

I.  DIC Benefits Under 38 U.S.C.A. § 1310

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the veteran's death 
certificate shows he died in June 1995 as a result of a drug 
overdose.  An autopsy concluded that the veteran died of an 
overdose of a morphine alkaloid-type drug.  A high 
concentration of morphine was detected in his blood, but it 
was not possible to determine whether the morphine was taken 
as morphine or as heroin.  

Service medical records contain no evidence of complaints, 
treatment or diagnosis of any drug abuse during service 
although post-service medical records reflect reports by the 
veteran that he began using drugs before or during service.  
In this regard, a private hospitalization of the veteran in 
September 1991 indicated that the veteran had been exposed 
for a long period of time to use of heroin in heavy doses on 
a daily basis.  It was reported that he started use of heroin 
while in the service.  On transfer to another private 
hospitalization, the diagnosis was of a character neurosis 
with drug dependence.  A July 1982 psychiatric evaluation 
performed by Victor M. Azela, M.D., indicates that the 
veteran began using heroin mixed with marijuana during 
service because pain and fear were so great and that he 
became so addicted that he was using a great deal of it.  
However, a record of a private hospitalization of the veteran 
in March 1977 reported a history of drugs and drinking which 
started in high school.  

As for psychiatric diagnoses, a VA examination performed in 
June 1980 concluded with a diagnosis of mild anxiety 
neurosis, and a VA examination performed in February 1982 
concluded with a diagnosis of anxiety reaction in a person 
with a history of narcotic addiction.  That examination 
specifically commented that the veteran did not meet the 
criteria for PTSD.  During a VA examination performed in 
November 1984, the veteran reported that following a back 
injury he was prescribed medication for pain, but that he 
switched to heroin and marijuana once he reached Vietnam.  
Following the examination, the veteran was diagnosed as 
having PTSD.  Subsequent VA treatment and examination reports 
continued to diagnose the veteran as having PTSD.  

In order to clarify whether the veteran had a substance abuse 
disorder that preexisted service or whether such a disorder 
was causally or etiologically related to his service-
connected PTSD the Board obtained an opinion from an expert 
in the field of psychiatry.  In a report dated in August 2000 
Allen Richert, M.D. was asked and answered the following two 
questions:  

1.  Did the veteran have a substance 
abuse disorder which preexisted service 
and/or service in Vietnam?  

Conclusion  
While the information available for 
review does not unequivocally preclude 
the possibility that the appellant had a 
substance-related disorder, to assign a 
substance-related disorder based on only 
two one-line statements that mention only 
drug use, among 28 years worth of medical 
records would be medically inappropriate.  
Even though there may have been reasons 
for the appellant to hide his history of 
substance abuse prior to entering 
service, the fact stands that the 
appellant's medical record contained 
multiple unabashed references to the 
appellant's post service substance-
related disorder yet made no mention of 
significant substance use prior to his 
military service.  Based on the above, My 
opinion is that the appellant did not 
have a substance-related disorder prior 
to his military service and/or service in 
Vietnam.  

2.  Was the substance abuse disorder 
which ultimately caused the veteran's 
death as least as likely as not due to or 
etiologically related to his PTSD?  

Conclusion  
The psychiatric literature contains 
overwhelming evidence that there is a 
connection between PTSD and substance-
related disorders whether or not one 
causes the other is less certain.  But a 
recent study of a large number of people 
suggests that substance-related disorders 
are etiologically related to PTSD (i.e., 
people with PTSD are predisposed to 
develop a substance-related disorder).  
The appellant, the appellant's wife, and 
clinicians have provided care for the 
appellant recognized and reported that 
the appellant used substances to reduce 
symptoms of PTSD.  The above lend 
considerable support to the hypothesis 
that the appellant's substance-related 
disorder was etiologically related to his 
PTSD.  Based on the above, my opinion is 
that the appellant's substance-related 
disorder was etiologically related to his 
PTSD.  

(Emphasis in original.)  Based on this evidence, the Board 
finds that the veteran's death was due to a disability of 
service origin, and more specifically, due to a substance 
abuse disorder which was causally and etiologically related 
to a service-connected PTSD.  See 38 C.F.R. § 3.310(a); 
Barella v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99 
(June 9, 1999).  Accordingly, the requirements for DIC 
benefits under 38 U.S.C.A. § 1310 have been met.  

II.  DIC Under 38 U.S.C.A. § 1318

As for DIC benefits under 38 U.S.C.A. § 1318, the Board finds 
that this aspect of the appellant's claim is moot since DIC 
benefits had been awarded by this decision under 38 U.S.C.A. 
§ 1318.  As such, no further monetary benefits are payable.  
As for whether the veteran was totally disabled for a period 
of 10 years prior to his death, as contended by the 
appellant, the provisions of 38 U.S.C.A. § 5121 clearly limit 
payment to the appellant of benefits due and unpaid to the 
veteran for a period not to exceed two years prior to his 
death.  Since the appellant was previously awarded benefits 
representing a 100 percent evaluation for the veteran's PTSD 
for a period of two years prior to his death no further 
monetary benefits on an accrued basis would be payable to the 
appellant.  



ORDER

Dependency and indemnity compensation benefits are granted.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals






